Citation Nr: 0502595	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disability, claimed as due to asbestos exposure. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska. 

The May 2003 rating decision on appeal also denied service 
connection for a respiratory disability.  Thereafter, the 
veteran perfected his appeal as to this issue.  In an August 
2004 rating decision, the RO granted service connection for 
pulmonary fibrosis and assigned a noncompensable rating, 
effective March 14, 2003.  Such is a full grant of the 
benefit sought on appeal and therefore, the issue of 
entitlement to service connection for a respiratory 
disability is no longer before the Board. 


FINDINGS OF FACT

1.  Resolving all doubt in favor of the veteran, he was 
exposed to asbestos during his military service.

2.  A circulatory disability was not shown in service, there 
is no competent medical evidence demonstrating a current 
circulatory disability, nor is there any competent medical 
evidence demonstrating that a current circulatory disability 
is related to in-service asbestos exposure, or a disease or 
injury which had its onset in, or is otherwise related to, 
service.

3.  The veteran is service-connected for a bilateral hearing 
loss disability, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and pulmonary fibrosis, 
evaluated as noncompensably disabling.   

4.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  A circulatory disability was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from June 1959 to June 1963 
in the United States Navy.  His service personnel records 
show that during his military service, the veteran was a 
yeoman and had service aboard the USS Norton Sound.  The 
veteran's service medical records show that an April 1963 
chest X-ray revealed several small calcifications in both 
lungs and hilar areas consistent with old healed 
granulomatous disease.  Such service medical records, to 
include the veteran's June 1963 separation examination, are 
negative for any complaints, treatment, or diagnosis 
regarding a circulatory disability.  

A March 2003 audiogram, with accompanying interpretation by 
C.F., a Board-Certified Audiologist, reveals pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
80
85
LEFT
45
55
65
75
85

Pure tone threshold averages a 62.5 decibel loss in the right 
ear and a 70 decibel loss in the left ear with a speech 
recognition ability of 92 percent in the right ear and 
96 percent in the left ear.  Since the veteran's pure tone 
threshold at each of the four specified frequencies (1000 
Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz) was 55 
decibels or more in the left ear, an exceptional pattern of 
hearing impairment exists.  38 C.F.R. § 4.86.  As such, these 
audiometry test results equate to Level II hearing in the 
right ear, using Table VI, and Level VI hearing in the left 
ear, using Table VIA.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level II hearing in the right ear and Level VI hearing in the 
left ear warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.85.  The audiologist also opined that the veteran's 
hearing loss disability and tinnitus were at least as likely 
as not related to the veteran's military service. 

On the basis of the foregoing audiogram and opinion, the RO 
granted service connection for a bilateral hearing loss 
disability, evaluated as 10 percent disabling, and tinnitus, 
evaluated as 10 percent disabling. 

An April 2003 buddy statement, submitted by a fellow service 
member, reveals that the veteran worked on removing asbestos 
insulation materials from overheads and bulkheads in 
magazines.  The buddy further states that all who worked on 
such project refitting magazines for missile component 
storage breathed in the asbestos materials.  

An April 2003 private medical record from Dr. L. reveals 
diagnoses of chronic obstructive pulmonary disease and 
evidence of basilar fibrosis, consistent with asbestos 
exposure.  Dr. L. opined that it was at least as likely as 
not that the veteran's respiratory condition may be the 
result of asbestos exposure during the service.  An X-ray of 
the veteran's chest, obtained in April 2003, revealed, in 
contrast to an August 2002 X-ray, interval operative change, 
with sternotomy wires now present.  Also, the lungs were 
hyperinflated, but the cardiac silhouette and pulmonary 
vasculature were within normal limits.  It was noted that 
strandy densities in the left lung base were likely due to 
fibrotic change.  A June 2003 letter from Dr. L. reveals that 
the veteran had decreased pulmonary capacity, about 30 
percent in all fields.  Dr. L. stated that such decreased his 
ability to work, due to shortness of breath, and would impair 
his ability about 30 percent in obtaining gainful employment.  
A pulmonary function report, dated in June 2003, reveals 
forced expiratory volume in one second (FEV-1) of 87 percent 
of predicted value and the ratio of FEV-1 to forced vital 
capacity (FVC) was 106 percent of predicted.

On the basis of the above evidence, the RO granted service 
connection for pulmonary fibrosis, finding that, upon 
resolving all doubt in the favor of the veteran, he had been 
exposed to asbestos during his military service and such 
exposure caused his current respiratory disability.  The 
veteran's pulmonary fibrosis was rated noncompensably 
disabling as the RO found that the private medical evidence 
of record failed to demonstrate that that there was FEV-1 of 
71 to 80 percent of predicted value; or the ratio of FEV-1 to 
FVC of 71 to 80 percent; or diffusion capacity of the lung 
for carbon monoxide by the single breath method 66 to 80 
percent predicted.  

Records received from the Office of Workers' Compensation 
Programs, Department of Labor, reveal that the veteran is 
unemployable as a result of his work-related eye disability.  
Specifically, medical evidence included in the records 
reflects that the veteran is legally blind. 

Treatment records from the Omaha VA Medical Center reflect 
that, upon a review of systems in March 2003, hematology 
revealed no history of any blood discrasies or anemias.  
Regarding his cardiac history, it was noted that the veteran 
had a coronary artery bypass graft in 2002, was being treated 
for hypertension, and had been on cholesterol medicine for a 
year.  It was also observed that the veteran had diabetes 
mellitus and his diet had been controlled for the prior two 
years.  Regarding the veteran's hearing, it was noted that he 
had some hearing loss and tinnitus, but did not wear hearing 
aids.  Upon cardiac examination, there were no murmurs or 
rubs.  The veteran's problem list included diabetes mellitus 
type II, coronary artery disease, and hypercholesterolemia.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In this case, the Board 
observes that, following the receipt of the veteran's claim 
in March 2003, the RO sent a letter to the veteran in April 
2003.  Also, following the initial unfavorable rating 
decision, the RO sent another letter to the veteran in July 
2003.  The Board observes that these letters, in combination 
with the rating decision on appeal, the statement of the 
case, and the supplemental statements of the case, provide 
notice in compliance with the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided, the veteran's claims were 
readjudicated and a supplemental statement of the case was 
provided to the veteran, such that he had the opportunity to 
respond to the RO's remedial VCAA notice prior to the appeal 
reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in April 
2003 informed him that to establish entitlement to service 
connection, the evidence must show that a circulatory 
disability had existed from military service to the present.  
Additionally, the veteran was requested to provide evidence 
of a specific disease that resulted from asbestos exposure 
and provide evidence, namely a medical opinion, of such 
relationship.  The July 2003 letter again advised the veteran 
that to establish entitlement to service connection, the 
evidence must show a current disability and a medical nexus 
between such and the veteran's military service.  Pertinent 
to the veteran's claim for a TDIU rating, the statement of 
the case issued in May 2003 informed him of regulatory 
criteria, located at 38 C.F.R. §§ 3.340, 4.16, and 4.18, that 
must be met in order to establish entitlement to 
unemployability. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2003 and July 2003 letters 
advised the veteran that the RO would make reasonable efforts 
to obtain evidence such as medical records, employment 
records, or records from other Federal agencies, to include 
the military, VA hospitals, and the Social Security 
Administration.  The July 2003 letter also advised the 
veteran that VA will make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
State or local governments, private doctors and hospitals, 
and current or former employers.  The veteran was informed by 
both letters what evidence had already been received by VA.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2003 letter requested that the veteran 
provide information regarding his claimed in-service asbestos 
exposure as well as information and evidence pertaining to 
the in-service and post-service treatment of his claimed 
circulatory disability.  The April 2003 and July 2003 letters 
also requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) for 
each private physician who had treated him for his claimed 
condition.  The July 2003 letter advised the veteran to 
provide enough information about any identified records so 
that the RO may request them from the appropriate facility.   

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the initial unfavorable May 2003 rating decision 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his claimed circulatory disability.  
Moreover, in the August 2004 supplemental statement of the 
case, the veteran was requested to provide any evidence in 
his possession pertaining to his claim.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim prior to the May 2003 
rating decision.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


Analysis

Service Connection for a Circulatory Disability, Claimed as 
Due to Asbestos Exposure

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx, and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).  

VA's Manual 21-1, Part VI, para. 7.21(c) (October 3, 1997) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.  

VA's Manual 21-1, Part VI, para. 7-21 (d) (October 3, 1997) 
provides that VA must determine whether or not military 
records demonstrate evidence of asbestos exposure in service; 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and, 
then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed Reg. 33422 (2000); Ashford v. Brown, 10 
Vet. App. 120, 123-4 (1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published 
at 65 Fed Reg. 33422 (2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The veteran contends that he was exposed to asbestos while in 
the military when he removed asbestos insulation materials 
from overheads and bulkheads while refitting magazines for 
missile component storage.  He alleges that he presently has 
a circulatory disability that is related to such asbestos 
exposure and therefore, service connection is warranted.

Regarding the veteran's contention that he believes he was 
exposed to asbestos during service, the Board notes that, 
although a lay person is not competent to testify as to the 
cause of a disease, an appellant is competent to testify as 
to the facts of asbestos exposure.  See McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  

The evidence of record reflects that the veteran served 
aboard the naval vessel USS Norton Sound and is service-
connected for pulmonary fibrosis that has been attributed by 
a physician, Dr. L., to asbestos exposure during military 
service.  Therefore, resolving all doubt in the favor of the 
veteran, the Board finds that he was exposed to asbestos 
during his military service.    

However, there is no evidence of record demonstrating that 
the veteran has a current diagnosis of a circulatory 
disability.  In the absence of competent medical evidence of 
a present disability, there is no basis on which to establish 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Moreover, the record contains no competent medical opinion 
that a circulatory disability is related to an injury during 
service, or otherwise had its onset during service.  Rather, 
the evidence of a nexus between active duty service, to 
include exposure to asbestos during his military service, and 
such claimed circulatory disability is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between a circulatory disability 
and service, the veteran is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a circulatory disability.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.

Entitlement to a TDIU Rating

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one  such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a  
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2004).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

In this case, the veteran is service connected for a 
bilateral hearing loss disability, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
pulmonary fibrosis, evaluated as noncompensably disabling.   

The Board notes that the veteran was scheduled for VA 
examinations in September 2003 and October 2003 pertinent to 
the rating of his service-connected disabilities; however, he 
failed to report for such examinations.  When an evaluation 
cannot be determined without a current VA examination, and 
the claimant, without good cause, fails to report for such 
examination, when it pertains to a claim for increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655.  [The Board 
notes that a TDIU claim is generally considered a claim for 
increase.  See generally Hurd v. West, 13 Vet. App. 449 
(2000); VAOPGCPREC 6-96 (August 16, 1996), published at 61 
Fed. Reg. 66,749 (1996).]  However, in the circumstances of 
this case, the Board finds that the private medical reports 
contained in the claims file are sufficient for rating 
purposes and will decide the claim based on the evidence of 
record.  

The veteran's service-connected bilateral hearing loss 
disability is currently rated 10 percent disabling under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  As the March 
2003 audiological evaluation by C.F., a Board-Certified 
Audiologist, contemplated the required rating criteria and is 
recent in time, the Board finds that the veteran's service-
connected bilateral hearing loss disability is accurately 
rated for TDIU purposes.  

The veteran is also service connected for tinnitus, rated as 
10 percent disabling, under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  The Board observes that there is no legal basis for a 
schedular evaluation in excess of 10 percent for such 
disability.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); VAOPGCPREC 2-03, 69 
Fed. Reg. 25,178 (May 22, 2003).  

Additionally, the veteran is service connected for pulmonary 
fibrosis, currently evaluated as noncompensably disabling, 
under 38 C.F.R. § 4.97, Diagnostic Code 6899-6845.  As the 
June 2003 pulmonary function report by Dr. L. contemplated 
the required rating criteria and is recent in time, the Board 
finds that the veteran's service-connected pulmonary fibrosis 
is accurately rated for TDIU purposes.  

Therefore, the veteran's service-connected disabilities are 
correctly evaluated for purposes of determining whether 
unemployability exists.  Thus, his combined disability 
evaluation, under 38 C.F.R. § 4.25, is currently 20 percent 
and he fails to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  

Given this fact, at the RO level, the rating board determined 
whether the veteran's case should be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  The RO concluded that the veteran 
was not unemployable by reason of his service-connected 
disabilities and that such submission was not warranted.  
After review of the relevant evidence, further discussed 
herein below, the Board agrees.

According to the veteran's Application for Increased 
Compensation Based on Unemployability received in March 2003, 
he indicated that all of his service-connected disabilities 
precluded him from securing or following any substantially 
gainful occupation.  On his application, the veteran reported 
that he completed high school and did not receive additional 
education or training.  He also stated that he last worked 
for the United States Postal Service in January 2003.  The 
veteran indicated that he left his last job because of his 
disabilities and that he had not tried to obtain employment 
since he became too disabled to work.  The veteran also 
indicated that received Worker's Compensation from October 
1990 to May 2001 as a result of a May 1990 injury to his eye.  

The Board notes Dr. L.'s June 2003 statement indicating that 
the veteran's pulmonary fibrosis, with shortness of breath, 
decreased his ability to work and impaired his ability about 
30 percent to obtain gainful employment.  Such reflects only 
that the veteran's ability to secure and follow gainful 
employment is decreased or impaired as a result of his 
service-connected pulmonary fibrosis.  Also, as indicated 
previously, the evidence of record reflects that the veteran 
is unemployable as a result of his eye disability.  However, 
there is no competent medical evidence of record, to include 
Dr. L.'s statement, indicating that the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities. 

Based on the foregoing, the Board concludes that the criteria 
for a TDIU rating have not been met.  The evidence is not in 
relative equipoise so as to afford the veteran the benefit of 
the doubt; rather, the preponderance of the evidence is 
against the claim and entitlement to a TDIU rating is not 
established.


ORDER

Service connection for a circulatory disability, claimed as 
due to asbestos exposure, is denied.

Entitlement to a TDIU rating is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


